Detailed Action
This office action is in response to the amendment filed on 08/11/2022.


Status of Claims
Claims 1, 3-6, and 8-17 are allowed.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or reasonably suggest the detection of interference feature, specifically, “perform transmission of at least a portion of the reception confirmation packets stored in the buffer, and
discard reception confirmation packets not to be transmitted in the transmission according to a discard ratio; and
a controller configured to determine the discard ratio used in the communication according to a state of the wireless connection, the state of the wireless connection including a requested amount of resources requested from the second communication device by the first communication device and an allocated amount of resources allocated to the first communication device by the second communication device” as recited in independent claims 1 and 16-17.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Mudireddy et al. (Publication No. US 2019/0297020), the prior art disclosure relates to transmission control protocol acknowledgement management or coalescing; see figure 9 &  ¶ 0002. In specific, ACK coalescing unit 665 may apply the TCP ACK management scheme, e.g., by reducing the number of TCP ACKs in a set of packets. In some cases, modifying the TCP ACK coalescing parameter includes dropping TCP ACKs from a set of packets received from the non-central-processing unit or the AP based on the packet-to-TCP ACK ratio; see figure ¶ 0131. However, the prior art fails to disclose the above features.
Osuga et al. (Publication No. US 2021/0273889), the prior art disclosure relates to a communication control apparatus including a control section configured to control the one or more packets or the one or more acknowledgement packets so that the transmitting apparatus changes a transmission rate; ¶ 0011. In specific, the communication control apparatus performs discarding of acknowledgement packets at a predetermined probability, at a predetermined ratio, or at a predetermined time interval; see figure 12 & ¶ 0134-0133. However, the prior art fails to disclose the above features.
Moutarlier et al. (Publication No. US 2007/0260745), the prior art disclosure relates to a system for reducing transmission inefficiencies by deleting redundant response signals such as transmission control protocol (TCP) acknowledgment signals aggregate in a queue prior to transmission; see ¶ 0015. In specific, the redundant responses are deleted according to a dynamic ratio, which is determined according to a plurality of factors including transmission data rates, source and/or destination device types or IDs in addition to the window size; see ¶ 0051. However, the prior art fails to disclose the above features.
Zhang et al. (Publication No. US 2019/0045388), the prior art disclosure relates to a system for mitigating uplink congestion due to heavy TCP ACK traffic by dropping some TCP ACKs; see ¶ 0020. In specific, a TCP ACK presence rate is calculated based on uplink grants and transmission queue status to determine whether uplink congestion is occurring; see figure 4 & ¶ 0021. If congestion is detected, ACKs are discarded in proportion to the congestion and contribution by various TCP flows; see figure 4 & ¶ 0021. However, the prior art fails to disclose the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472